Citation Nr: 1617520	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-20 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diplopia, monocular right eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran provided testimony at an October 2013 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This matter was previously before the Board in February 2015 and November 2015, at which time it was remanded for further development.  It is now returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Right eye disability did not originate in service or within a year of discharge from service, and is not otherwise etiologically related to service, including to any injury therein.


CONCLUSION OF LAW

The criteria to establish service connection for right eye disability have not been met. 38 U.S.C.A. § 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in March 2010, prior to the adverse decision from which this claim originates.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran was provided VA examinations in May 2010 and July 2015 with respect to the claim and VA obtained a clarifying medical opinion in January 2016.  The Board finds that the opinions, collectively, are adequate for the purpose of adjudicating this appeal.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The service treatment records noted that the Veteran was injured in the right eye during service when an unknown amount of ammonia was splashed into the eye.  It was noted the Veteran was hospitalized with a diagnosis of keratitis, bilateral, type undetermined due to the above incident.  The July 1964 separation examination showed he had a normal recovery with no complications or sequelae.  His vision was 20/20 and clinical evaluation of the eyes was normal at separation.

The Veteran avers that since this occurred, he has experienced double vision or diplopia along with unclear sight in the right eye.  In an April 2010 statement, the Veteran indicated that he had blurred vision for 6 months immediately following the in-service injury.

In a May 2010 VA examination, the examiner reviewed the Veteran's claims file, noting the incident where ammonia splashed in both of the Veteran's eyes during service.  At the examination, the Veteran reported blurring and double vision in the right eye and no visual symptoms for the left eye.  The examiner opined that monocular diplopia of the right eye was less likely as not permanently aggravated by the chemical splash in February 1962.  The examiner reasoned that there were no ocular signs related to the chemical splash that could result in the present monocular diplopia.  It was further noted that there were no signs of corneal scarring in both eyes.

During October 2013 hearing, the Veteran stated that his double vision began after service.

In a December 2013 letter, a private physician discussed broadly the effect of ammonium nitrate exposure on the eye.  It was noted that without contact ammonium exposure can cause corneal epithelial defects that may range from scattered superficial punctuate keratitis to focal epithelial loss to sloughing of the entire epithelium.  The physician indicated that other presentations include conjunctival chemosis, and hyperemic and hemorrhages with anterior chamber reaction.  The physician indicated that more immediate contact can cause permanent eye damage and blindness.

In a July 2015 VA examination, the examiner noted a review of the Veteran's claims file and an in-person examination.  The examiner found the Veteran did have diplopia (double vision).  It was noted that the Veteran's monocular diplopia of the right eye was not true double vision secondary to a cataract.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the Veteran had a chemical injury to both eyes twice in service and the Veteran recovered without complications.  The examiner noted that during the examination, the Veteran did not present with a keratitis, nor an irregular cornea, nor any corneal scarring.  It was noted there was no inflammation of the anterior segment present on examination.  The examiner indicated that a retinoscope performed on the Veteran revealed a normal reflex without any irregular corneal astigmatism.  The examiner found the Veteran had visually significant cataracts which were causing a monocular diplopia and all his visual complaints.  The examiner reasoned that the cataracts were not related to any injury or chemical exposure in either eye.  The examiner noted that Veteran had a slight visual field loss not due to eye injury or chemicals to the eye, but due to eyelid position from age. 

In a January 2016 VA medical addendum opinion, the examiner noted the Veteran complaints of double vision due to exposure to ammonia nitrate.  The examiner indicated that ammonia nitrate only causes external surface changes such as a burn.  It was noted that the Veteran's had examinations by an outside provider from 1995 to 2000 without documentation or evidence of external injury to the eye.  Those examinations indicated that the Veteran had 20/20 vision on multiple examinations over those years. There was no mention of double vision until the later years of his examination in 2010, at which time he was noted to have cataract formation.  The examiner indicated that cataract formation is a natural aging change of the eye, which can cause double vision in some cases.  It was noted that double vision in one eye, as noted in the private provider's reports, is due to refractive changes only.  The only refractive change noted during the examination was the evolution of the cataract.  There was no mention of corneal scarring as the cause for double vision.  The examiner noted that prior examinations going back 15 years do not mention corneal scarring or double vision.  It was noted the double vision was a new complaint beginning in 2010 with the coinciding documentation of cataract formation.  The examiner did not believe there was any correlation of ammonia exposure and the Veteran's complaint.  Based on a review of the record, the examiner opined that it was not likely that any found disabilities of the right eye, to include blurred and or double vision, began during active service, and if not whether they are related to service or related to the chemical accident the Veteran incurred while on active duty. 

The record includes private treatment records for the eye from January 1995 to May 2015.  In March 2010, the Veteran reported diplopia for many years right eye only.  He reported a "double image" that he previously thought was blurry.

The evidence of record also includes a Web MD fact sheet concerning diplopia, a National Institutes of Health (NIH) chemical hazard emergency management Internet article addressing ammonia, and a National Institute for Occupational Safety and Health (NOSH) database listing for ammonia solution.  The Web MD article noted that problems with the cornea often cause double vision in one eye only.  The NIH article noted that the extent of injury produced by exposure to ammonia depends on the duration of the exposure and the concentration of the gas or liquid.  It noted that the full extent of damage to the eyes may not be clear until up to 1 week after the injury sustained.  The NOSH article noted that mild to moderate eye exposure to ammonia causes rapid eye irritation and burning sensation.  It also noted severe exposure to ammonia causes severe corrosive eye injury, inflammation of the membranes of the eye (conjunctivitis), tear production (lacrimation), swelling and sloughing off the surface cells of the eye, and temporary or permanent blindness.

After a review of the evidence, the Board finds that entitlement to service connection for a right eye disability must be denied.  Although the Veteran experienced an in-service injury to the right eye, the weight of the competent evidence is against a finding that any current right eye disability is related to service.  

The Board acknowledges the Veteran is competent to report on that which he has personal knowledge, such as the circumstances of the ammonia spraying his eyes during service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, mere competence is not enough to make the Veteran's assertions in this case probative; the evidence must also be credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible.)  The Board finds that the Veteran's claim to experience double vision since discharge is not credible.  

Although the Veteran now contends that he had double vision that has continued since discharge, the Board notes such an assertion is inconsistent with the history he provided during the Board hearing.  The Board finds that those assertions are more reliable than the current statements contending continuing symptoms since service discharge.  Moreover, the Veteran's July 1964 separation examination specifically noted the Veteran had no complications and no sequelae from the in-service eye injury.  His separation examination showed normal vision.  Also, his private eye exams dated prior to 2010 contain no reports of double vision or vision problems related to service.  Although in 2010 the Veteran indicated that he had experienced double vision for many years, given that he notably did not report such symptoms, despite numerous opportunities between 1995 and 2010, and given the proximity of his 2010 statement to his filing of the claim seeking service connection for right eye disability, the Board finds that his 2010 statement as to continuity of symptoms is not credible.  As a result, the Board finds the competent and probative evidence does not demonstrate that a right eye disability is directly related to service.

Relying on the medical findings of the VA examiners in May 2010, July 2015, and January 2016 VA, who found no link between the Veteran's current eye disorders and the in-service incident, the Board finds that the most probative and credible evidence establishes that the Veteran's current right disability is not related to any in-service injury.  These medical examiners provided a thorough rationale in support of their opinions, to include relating the Veteran's diplopia to cataracts.  A May 2010 VA examiner found no ocular signs related to the chemical splash that could result in monocular diplopia.  The July 2015 VA examiner noted the Veteran's in-service injury and how he recovered without complication as noted in the service treatment records.  The examiner also found that the Veteran had visually significant cataracts which were causing a monocular diplopia and all his visual complaints.  These medical providers have training, knowledge, and expertise on which they relied to form their opinions, and they provided rationale for the opinions.

The record contains various Internet articles concerning the effects of eye exposure to ammonia.  The Board notes that the documents contain no specific findings pertaining to the manifestations of the Veteran's eye disability.  Here, the medical articles were not accompanied by an opinion of a medical professional.  Moreover, the probative value of the medical treatise information is outweighed by the probative value of the specific, reasoned opinion of the VA examiners who did not etiologically link the Veteran's eye disability to service or any incident during service.  In short, the Board accepts that the type of chemical injury experienced by the Veteran in service can lead to chronic eye disability, but that the evidence in this case shows that the chemical injury in fact did not lead to eye disability here.

After considering the evidence of record, the Board finds that the most persuasive evidence of record weighs against the claim.  The probative value of the Veteran's general assertions regarding service connection are outweighed by the specific reasoned opinions of the May 2010, July 2015, and January 2016 VA examiners.  There is no probative and competent and credible opinion contrary to the VA medical opinions of record.  The Board notes that a December 2013 letter from the Veteran's private physician only addresses the effects of ammonia exposure generally with no specific references to the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (neither a VA examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions; most of the probative value of a medical opinion comes from its reasoning).  Again, the Board accepts that the chemical splash in service certainly could have caused permanent eye injury, but that the facts of this case show that it did not happen to the Veteran.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a right eye disability, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for diplopia, monocular right eye is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


